Order entered October 10, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00765-CV

                         CAROL SHAW, Appellant

                                      V.

                BISHOP AIRFIELD RANCH, LLC, Appellee

              On Appeal from the 354th Judicial District Court
                           Hunt County, Texas
                      Trial Court Cause No. 90347

                                   ORDER

      Before the Court is Casie Rivas’s September 28, 2022 motion to withdraw as

counsel for appellee. We GRANT the motion and DIRECT the Clerk of the

Court to remove Ms. Rivas as appellee’s counsel. Appellee remains represented

by Jamie R. Welton and Jason E. Boatright of Duane Morris LLP.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE